 1

 2

 3

 4

 5

 6                                         UNITED STATES DISTRICT COURT

 7                                         EASTERN DISTRICT OF CALIFORNIA

 8

 9   TERAH DIANE PACK,                                            No. 1:17-cv-01004-GSA
10                            Plaintiff,
11              v.                                                ORDER DIRECTING ENTRY OF
                                                                  JUDGMENT IN FAVOR OF THE
12   NANCY A. BERRYHILL, Acting                                   COMMISSIONER OF SOCIAL SECURITY
     Commissioner of Social Security,                             AND AGAINST PLAINTIFF
13

14                            Respondent.
15

16
                         I.       Introduction
17
                Plaintiff Terah Diane Pack seeks judicial review of a final decision of the Commissioner
18
     of Social Security (“Commissioner” or “Defendant”) denying her application for disability
19
     insurance benefits pursuant to Title II of the Social Security Act. The matter is currently before
20
     the Court on the parties’ briefs which were submitted without oral argument to the Honorable
21
     Gary S. Austin, United States Magistrate Judge.1 See Docs. 13, 17 and 18. Having reviewed the
22
     record as a whole, the Court finds that the ALJ’s decision is based on appropriate legal standards
23
     and is supported by substantial evidence. Accordingly, the Court affirms the Commissioner’s
24
     denial of benefits to Plaintiff.
25
     ///
26
27   1
         The parties consented to the jurisdiction of the United States Magistrate Judge. See Docs. 7 and 8.
28
                                                                 1
 1                      II.      Procedural Background

 2              On February 2, 2012, the Commissioner denied Plaintiff’s prior application for disability

 3   insurance benefits. AR 86-89. On July 23, 2013, Plaintiff again filed an application for disability

 4   insurance benefits alleging disability beginning May 29, 2013. AR 20. The Commissioner

 5   denied the application initially on November 27, 2013, and upon reconsideration on June 4, 2014.

 6   AR 20. On June 19, 2014, Plaintiff filed a timely request for a hearing. AR 20.

 7              Administrative Law Judge T. Patrick Hannon presided over an administrative hearing on

 8   January 7, 2016. AR 34-62. Plaintiff, represented by an attorney, appeared and testified. AR 34.

 9   An impartial vocational expert, Alina Sala, and medical expert Minh Vu, M.D.,2 also appeared

10   and testified. AR 34.

11              On January 21, 2016, the ALJ denied Plaintiff’s applications. AR 20-29. The Appeals

12   Council denied review on May 26, 2017. AR 1-3. On July 27, 2017, Plaintiff filed a timely

13   complaint seeking this Court’s review pursuant to 42 U.S.C. §§ 405(g) and 1383(c)(3). Doc. 1.

14              III.    Factual Background

15                      A.       Plaintiff’s Testimony and Reports

16              Plaintiff (born December 14, 1978) began experiencing joint pain in 2009 when she was

17   working as a veterinary technician. AR 48. In 2010, she stopped working for a year of disability

18   leave. AR 48. When she returned to work Plaintiff found the duties of her job, such as

19   restraining animals and inserting IVs, had become too difficult for her. AR 48. In May 2013,

20   Plaintiff left her veterinary technician job and supported herself on state disability insurance
21   payments, and child support from her former husband. AR 49. She moved into her mother’s

22   home to save money and briefly worked part time as a restaurant hostess. AR 49.

23              Plaintiff testified that she experienced pain in her hands, wrists, knees, and ankles. AR

24   51. Some days she did well, and some days her pain was so great as to limit her ability to

25   perform even small tasks such as turning a door knob. AR 51. Plaintiff did not think she could

26   perform a job that involved only sitting because she would become too stiff. AR 52. She needed
27   2
         Dr. Vu’s resume specifies that his name is Vu-Dinh Minh. AR 625.
28
                                                              2
 1   to sit or stand at will, but thought that on bad days she would be unable to work for eight hours.

 2   AR 52.

 3            In the four months prior to the hearing Plaintiff had been treated with a new infusion that

 4   had improved her daily functioning. AR 54. Nonetheless, she still experienced two or three days

 5   a week in which she had excruciating pain and was unable to sleep. AR 54-55.

 6            On a typical day Plaintiff woke her children, aged eight and thirteen years, and helped

 7   them prepare for school. AR 58. While the children were in school she would do things such as

 8   housecleaning or laundry before picking up the children at school and taking them to afterschool

 9   activities such as sports or dance classes. AR 58. Sometimes, Plaintiff helped in her daughter’s

10   classroom. AR 59. The family then returned home for dinner, homework, and preparation for

11   bed. AR 58. On bad days Plaintiff’s mother performed Plaintiff’s tasks. AR 59.

12                    B.      Treating Physicians’ Records

13            In approximately 2002, Plaintiff was diagnosed with Hashimoto’s disease.3 AR 378.

14   Plaintiff’s primary care physician was R. Douglas Owen, D.O. AR 378. Dr. Owen and nurse

15   practitioner Elaine Mello, FNP-C, treated Plaintiff’s hypothyroidism, depression, anxiety and

16   acute illnesses such as upper respiratory and sinus infections. AR 332-49, 491-524.

17            On April 24, 2009, magnetic resonance imagery indicated that Plaintiff’s right wrist was

18   within normal limits. AR 376. On May 2, 2012, Doppler sonographs of Plaintiff’s lower left

19   extremity showed no evidence of deep vein thrombosis. AR 375.

20            In June 2009, Bassan Alzagatiti, M.D., referred Plaintiff, who was experiencing joint pain,
21   to Daniel Watrous, M.D., a specialist in rheumatology and clinical immunology. AR 378. An

22   examination of Plaintiff’s peripheral joints revealed “no significant tenderness to palpation or

23   stress testing,” and “no synovial swelling erythema, increased warmth or effusions.” AR 379-80.

24   Range of motion was not definitely limited and there was no evidence of synovitis, vasculitis,

25   tendonitis or bursitis. AR 380. Examination of Plaintiff’s spine revealed normal curvature, a

26   3
       Hashimoto’s disease is an autoimmune disorder in which a patient’s immune system attacks and damages the
     thyroid, resulting in hypothyroidism. www.niddk.nih.gov/health-information/endocrine-diseases/hashimotos-disease
27   (accessed December 5, 2018).
28
                                                            3
 1   good range of motion, and no tenderness in the sacroiliac joints upon palpation and stress testing.

 2   AR 380. Because adjustment of Plaintiff’s thyroid prescription markedly reduced her joint pain,

 3   and lab testing revealed a normal erythrocyte sedimentation rate, Dr. Watrous found it unlikely

 4   that Plaintiff had rheumatoid arthritis. AR 380.

 5              Plaintiff established a treatment relationship with Dr. Watrous, whose notes from July

 6   2009 through October 2015, appear in the record. AR 386-481, 525-86, 597-624.4 Dr. Watrous

 7   ultimately diagnosed rheumatoid arthritis. Although Plaintiff initially reported severe joint pain

 8   (10/10), as treatment progressed, she reported moderate pain in her neck, hands, wrists, elbows,

 9   hips, knees, ankles and feet, with the most serious pain usually occurring in her hands or wrists,

10   or both. However, the degree of pain and the most painful joints differed from visit to visit, and

11   her pain sometimes increased or decreased dramatically. The pain was exacerbated by

12   immobility, over-activity, and weather changes, and alleviated by rest, heat and medications.

13   Plaintiff frequently experienced fatigue, swelling and morning stiffness. At several appointments,

14   Plaintiff reported stiffness lasting for most or all of the day. In 2012, Plaintiff developed a

15   popliteal cyst in her left knee, which increased pain in that joint.

16              Plaintiff was treated with a variety of medications, including Remicade infusions.

17   Various medications resulted in serious side effects, including facial boils, oral lesions and

18   bruising. Plaintiff required frequent monitoring for disease activity (infections) and drug toxicity.

19   From time to time, treatment with biologic medications such as Remicade and Humira was

20   suspended to permit Plaintiff to recover from infections, including several MRSA infections and a
21   dental abscess.

22              On at least one occasion treatment was suspended to permit Plaintiff to address demands

23   of her work responsibilities, as when the veterinarian for whom she worked was to be away from

24   the office. Dr. Watrous also noted Plaintiff’s reports of struggling with job responsibilities that

25   included restraining animals.

26   ///
27   4
         The reports included in the record are not organized by date.
28
                                                                  4
 1          In support of Plaintiff’s February 2011 application for state disability insurance benefits,

 2   Dr. Watrous reported that Plaintiff had rheumatoid arthritis and a MRSA infection. AR 383-84.

 3   On May 23, 2011, Dr. Watrous gave Plaintiff a note indicating that she should remain off work

 4   until September 1, 2011. AR 405, 436.

 5          In March 2012, Plaintiff reported difficulty walking and sleeping. AR 444. Thereafter,

 6   Dr. Watrous ordered a course of physical therapy intended to relieve pain. AR 445. In 2014,

 7   Plaintiff again received physical therapy, this time to address left hand pain and inflammation.

 8          In November 2012, Dr. Owen diagnosed depression and prescribed Wellbutrin. AR 513.

 9          In May 2014, Dr. Watrous prepared the following note:

10                  [Plaintiff] is a person with significant Rheumatoid arthritis that has
                    been difficult to manage and control. [Plaintiff] is currently
11                  receiving infusion therapy to reduce arthritis symptoms but has
                    needed multiple adjustments to the medication regime to improve
12                  quality of life. Currently the progression of the disease has been
                    hampered due to frequent episodes of flairs [sic] of Rheumatoid
13                  arthritis that has made it difficult to perform activities of daily
                    living and a[l]low to continue to work at a full time level.
14                  [Plaintiff] is having significant pain to hands, left knee and foot and
                    shoulders with radicular pain to left arm. These symptoms have
15                  become worse over the past couple of months. Overall [Plaintiff]
                    suffers from Rheumatoid arthritis that needs close monitoring and
16                  management. [Plaintiff] would benefit from a reduction of stress in
                    her life to be able to maintain quality of life. [Plaintiff’s] main
17                  restriction is the ability to use hands to perform many tasks due to
                    pain and joint swelling and tenderness.
18
                    AR 480.
19
            In June 2014, ear, nose and throat specialist Mark E. Reader, D.O., prepared a
20
     consultation for Dr. Owen regarding Plaintiff’s problems with chronic sinusitis. AR 482-86.
21
     Plaintiff had required antibiotic treatment for sinusitis ten times in the past year. Dr. Reader
22
     noted that the sinusitis was also causing recurrent bronchitis. The doctor noted a deviated nasal
23
     septum and recommended allergy therapy, nasal rinses, and a dental consultation on Plaintiff’s
24
     jaw pain.
25
            On November 18, 2014, X-rays of Plaintiff’s left shoulder joints, clavicle, and hand were
26
     generally normal and without evidence of rheumatoid arthritis. AR 370-74.
27

28
                                                       5
 1          IV.     Standard of Review

 2          Pursuant to 42 U.S.C. §405(g), this court has the authority to review a decision by the

 3   Commissioner denying a claimant disability benefits. “This court may set aside the

 4   Commissioner’s denial of disability insurance benefits when the ALJ’s findings are based on

 5   legal error or are not supported by substantial evidence in the record as a whole.” Tackett v.

 6   Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999) (citations omitted). Substantial evidence is evidence

 7   within the record that could lead a reasonable mind to accept a conclusion regarding disability

 8   status. See Richardson v. Perales, 402 U.S. 389, 401 (1971). It is more than a scintilla, but less

 9   than preponderance. See Saelee v. Chater, 94 F.3d 520, 522 (9th Cir. 1996) (internal citation

10   omitted). When performing this analysis, the court must “consider the entire record as a whole

11   and may not affirm simply by isolating a specific quantum of supporting evidence.” Robbins v.

12   Social Security Admin., 466 F.3d 880, 882 (9th Cir. 2006) (citations and internal quotation marks

13   omitted).

14          If the evidence reasonably could support two conclusions, the court “may not substitute its

15   judgment for that of the Commissioner” and must affirm the decision. Jamerson v. Chater, 112

16   F.3d 1064, 1066 (9th Cir. 1997) (citation omitted). “Finally, the court will not reverse an ALJ’s

17   decision for harmless error, which exists when it is clear from the record that the ALJ’s error was

18   inconsequential to the ultimate nondisability determination.” Tommasetti v. Astrue, 533 F.3d

19   1035, 1038 (9th Cir. 2008) (citations and internal quotation marks omitted).

20          V.      The Disability Standard
21                  To qualify for benefits under the Social Security Act, a plaintiff
                    must establish that he or she is unable to engage in substantial
22                  gainful activity due to a medically determinable physical or mental
                    impairment that has lasted or can be expected to last for a
23                  continuous period of not less than twelve months. 42 U.S.C. §
                    1382c(a)(3)(A). An individual shall be considered to have a
24                  disability only if . . . his physical or mental impairment or
                    impairments are of such severity that he is not only unable to do his
25                  previous work, but cannot, considering his age, education, and work
                    experience, engage in any other kind of substantial gainful work
26                  which exists in the national economy, regardless of whether such
                    work exists in the immediate area in which he lives, or whether a
27

28
                                                      6
 1                  specific job vacancy exists for him, or whether he would be hired if
                    he applied for work.
 2
                    42 U.S.C. §1382c(a)(3)(B).
 3
            To achieve uniformity in the decision-making process, the Commissioner has established
 4
     a sequential five-step process for evaluating a claimant’s alleged disability. 20 C.F.R. §§
 5
     416.920(a)-(f). The ALJ proceeds through the steps and stops upon reaching a dispositive finding
 6
     that the claimant is or is not disabled. 20 C.F.R. §§ 416.920(a)(4). The ALJ must consider
 7
     objective medical evidence and opinion testimony. 20 C.F.R. §§ 416.927; 416.929.
 8
            Specifically, the ALJ is required to determine: (1) whether a claimant engaged in
 9
     substantial gainful activity during the period of alleged disability, (2) whether the claimant had
10
     medically determinable “severe impairments,” (3) whether these impairments meet or are
11
     medically equivalent to one of the listed impairments set forth in 20 C.F.R. § 404, Subpart P,
12
     Appendix 1, (4) whether the claimant retained the residual functional capacity (“RFC”) to
13
     perform his/her past relevant work, and (5) whether the claimant had the ability to perform other
14
     jobs existing in significant numbers at the national and regional level. 20 C.F.R. §§ 416.920(a)-
15
     (f).
16
            VI.     Summary of the Hearing Decision
17
            Using the Social Security Administration’s five-step sequential evaluation process, the
18
     ALJ determined that Plaintiff did not meet the disability standard. AR 20-29. The ALJ found
19
     that Plaintiff had not engaged in substantial gainful activity since May 29, 2013. AR 22.
20
     Plaintiff’s severe impairment was rheumatoid arthritis. AR 23. The severe impairment did not
21
     meet or medically equal one of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix
22
     1 (20 C.F.R. §§ 404.1520(d), 404.1525 and 404.1526). AR 23-24. The ALJ concluded that
23
     Plaintiff had the residual functional capacity to perform the full range of medium work as defined
24
     in 20 C.F.R. 404.1567(b). AR 24. Plaintiff was capable of performing her past relevant work as
25
     a veterinary technician. AR 29. Accordingly, the ALJ found that Plaintiff was not disabled. AR
26
     29.
27

28
                                                      7
 1          VII.    The ALJ Provided Clear and Convincing Reasons for
                    Rejecting Plaintiff’s Pain Testimony
 2

 3          Plaintiff contends that the ALJ erred in failing to provide clear and convincing reasons for

 4   rejecting Plaintiff’s pain testimony. The Commissioner responds that the ALJ appropriately

 5   concluded that Plaintiff’s testimony was not consistent with the record, emphasizing that the ALJ
 6
     adequately contrasted: (1) Plaintiff’s testimony and her treatment records; (2) symptom testimony
 7
     and symptoms reported to her physician; (3) testimony of need for assistance in daily activities
 8
     and failure to report such difficulties to physician; and, (4) daily activities and reported
 9
     symptoms. In addition, (5) Plaintiff herself testified that her symptoms had been alleviated by
10

11   infusion of new medication. The Court finds that the ALJ appropriately considered Plaintiff’s

12   credibility in the context of the record as a whole.
13          An ALJ is responsible for determining credibility, resolving conflicts in medical
14
     testimony, and resolving ambiguities. Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995).
15
     Determining the extent to which a claimant is credible is the province of the ALJ, who must
16
     consider the record as a whole in reaching his/her conclusion. See Valentine v. Comm’r, Soc. Sec.
17

18   Admin., 574 F.3d 685, 693(9th Cir. 2009); SSR 16-3p. The ALJ’s findings of fact must be

19   supported by specific, cogent reasons. Rashad v. Sullivan, 903 F.2d 1229, 1231 (9th Cir. 1990).

20          An ALJ performs a two-step analysis to determine whether a claimant’s testimony
21   regarding subjective pain or symptoms is credible. See Garrison v. Colvin, 759 F.3d 995, 1014
22
     (9th Cir. 2014); Smolen, 80 F.3d at 1281. First, the claimant must produce objective medical
23
     evidence of an impairment that could reasonably be expected to produce some degree of the
24
     symptom or pain alleged. Garrison, 759 F.3d at 1014; Smolen, 80 F.3d at 1281-1282. In this
25

26   case, the first step is satisfied by the ALJ’s finding that Plaintiff’s “medically determinable

27   ///

28
                                                        8
 1   impairments could reasonably be expected to produce the alleged symptoms.” AR 25. The ALJ
 2   did not find Plaintiff to be malingering.
 3
            If the claimant satisfies the first step and there is no evidence of malingering, the ALJ may
 4
     reject the claimant's testimony regarding the severity of her symptoms only if he makes specific
 5
     findings that include clear and convincing reasons for doing so. Garrison, 759 F.3d at 1014-15;
 6

 7   Smolen v. Chater, 80 F.3d 1273, 1281 (9th Cir. 1996). “If the ALJ finds that the claimant's

 8   testimony as to the severity of her pain and impairments is unreliable, the ALJ must make a

 9   credibility determination with findings sufficiently specific to permit the court to conclude that
10
     the ALJ did not arbitrarily discredit claimant's testimony.” Thomas v. Barnhart, 278 F.3d 947,
11
     958 (9th Cir. 2002).   “[T]he ALJ must identify what testimony is not credible and what evidence
12
     undermines the claimant’s complaints.” Lester v. Chater, 81 F.3d 821, 834 (9th Cir. 1995).      It is
13
     not sufficient for the ALJ to make general findings; he must state which testimony is not credible
14

15   and what evidence in the record leads to that conclusion. Dodrill v. Shalala, 12 F.3d 915, 918

16   (9th Cir. 1993); Bunnell v. Sullivan, 947 F.2d 341, 345-46 (9th Cir. 1991).   “[A] reviewing court
17   should not be forced to speculate as to the grounds for an adjudicator’s rejection of a claimant’s
18
     allegations of disabling pain.” Bunnell, 947 F.2d at 346. In this case, the ALJ clearly set forth his
19
     reasons for rejecting Plaintiff’s testimony about the severity of her symptoms.
20
            The ALJ began his analysis by contrasting Plaintiff’s testimony that she has two or three
21

22   bad days weekly on which she has difficulty using her hands, with multiple instances in the

23   medical record in which Plaintiff described her pain as moderate and Dr. Watrous observed only

24   mild-to-moderate tenderness. AR 25. The ALJ considered the inconsistency to indicate that
25   Plaintiff’s symptoms may not have been as severe as Plaintiff claimed in her testimony. AR 25.
26
     Similarly, Plaintiff’s pain questionnaire reported multiple daily activities for which she required
27

28
                                                      9
 1   assistance that were never noted in her treatment records. AR 25. Plaintiff herself testified that
 2   moving and taking her medications help alleviate her symptoms. AR 25.
 3
            The ALJ next considered Plaintiff’s testimony concerning her daily activities. AR 25. As
 4
     set forth in the factual background above, the ALJ contrasted Plaintiff’s description of her long
 5
     and active day of activities as a housekeeper and mother, with Plaintiff’s testimony concerning
 6

 7   her pain and other symptoms. AR 25. Plaintiff testified that she had been doing well since she

 8   began infusing a new medication four months before the hearing. AR 25.

 9          Finally, after outlining the medical evidence of record (AR 25-28), the ALJ concluded that
10
     Plaintiff’s testimony was not fully consistent with the medical evidence. AR 28. Plaintiff’s
11
     primary care physician, Dr. Owen, treated Plaintiff for acute illnesses and generally did not
12
     comment on Plaintiff’s arthritis symptoms. AR 25. Nonetheless, the ALJ found relevant Dr.
13
     Owens’ multiple notes that Plaintiff retained normal motor strength in her upper and lower
14

15   extremities, and that even when she was experiencing an arthritis flare-up she was in no acute

16   distress. AR 25.
17          The ALJ also reviewed Dr. Watrous’s evaluations of Plaintiff prior to the time period
18
     encompassed by this application, noting that in both 2013 and 2014 the doctor characterized
19
     Plaintiff’s rheumatoid arthritis as moderate. AR 26. Plaintiff herself characterized her joint pain
20
     as mild to moderate, even at appointments at which she complained of increased joint pain and
21

22   swelling. AR 26. At the same time, x-rays of various of Plaintiff’s joints failed to show evidence

23   of joint damage consistent with rheumatoid arthritis. AR 27. After discussing details of Dr.

24   Watrous’s treatment notes, the ALJ concluded that Plaintiff’s symptoms were not as severe, or
25   disabling, as she alleged. AR 26.
26
     ///
27

28
                                                     10
 1          As the Ninth Circuit recently acknowledged, SSR 16-3p “makes clear what our precedent
 2   already required: that assessments of an individual’s testimony by an ALJ are designed to
 3
     ‘evaluate the intensity and persistence of symptoms after [the ALJ] find[s] that the individual has
 4
     a medically determinable impairment(s) that could reasonably be expected to produce those
 5
     symptoms,’ and not to delve into wide-ranging scrutiny of the claimant’s character and apparent
 6

 7   truthfulness.” Trevizo v. Berryhill, 871 F.3d 664, 678 n.5 (9th Cir. 2017) see also Cole v. Colvin,

 8   831 F.3d 411, 412 (7th Cir. 2016) (Posner, J.). Because a “claimant’s subjective statements may

 9   tell of greater limitations than can medical evidence alone,” an “ALJ may not reject the
10
     claimant’s statements regarding her limitations merely because they are not supported by
11
     objective evidence.” Tonapetyan v. Halter, 242 F.3d 1144, 1147-48 (2001) (quoting Fair v.
12
     Bowen, 885 F.2d 597, 602 (9th Cir. 1989)). See also Bunnell, 947 F.2d at 347 (when there is
13
     evidence of an underlying medical impairment, the ALJ may not discredit the claimant’s
14

15   testimony regarding the severity of his/her symptoms solely because they are unsupported by

16   medical evidence). “Congress clearly meant that so long as the pain is associated with a
17   clinically demonstrated impairment, credible pain testimony should contribute to a determination
18
     of disability.” Id. at 345 (internal quotation marks and citations omitted).
19
            Nonetheless, the law does not require an ALJ simply to ignore inconsistencies between
20
     objective medical evidence and a claimant’s testimony. “While subjective pain testimony cannot
21

22   be rejected on the sole ground that it is not fully corroborated by objective medical evidence, the

23   medical evidence is still a relevant factor in determining the severity of claimant’s pain and its

24   disabling effects.” Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir. 2001); SSR 16-3p (citing 20
25   C.F.R. § 404.1529(c)(2)). An ALJ properly considers whether the medical evidence supports or
26
     is consistent with a claimant’s pain testimony. Id.; 20 C.F.R. §§ 404.1529(c)(4) (symptoms are
27

28
                                                      11
 1   determined to diminish residual functional capacity only to the extent that the alleged functional
 2   limitations and restrictions “can reasonably be accepted as consistent with the objective medical
 3
     evidence and other evidence”). A claimant’s statement of pain or other symptoms is not
 4
     conclusive evidence of a physical or mental impairment or disability. 42 U.S.C. § 423(d)(5)(A);
 5
     Soc. Sec. Rul. 16-3p, 2017 WL 5180304 (Oct. 25, 2017). “An ALJ cannot be required to believe
 6

 7   every allegation of [disability], or else disability benefits would be available for the asking, a

 8   result plainly contrary to the [Social Security Act].” Fair, 885 F.2d at 603.

 9          An ALJ may reject symptom testimony that is contradicted by or inconsistent with the
10
     record and, as long as other reasons are provided, lacking the support of objective medical
11
     evidence. Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d 1155, 1161 (9th Cir. 2008) (holding
12
     that the ALJ did not err in rejecting Carmickle’s testimony that he could lift ten pounds
13
     occasionally in favor of a physician’s opinion that Carmickle could lift ten pounds frequently);
14

15   Rollins, 261 F.3d at 857; Tonapetyan, 242 F.3d at 1148. The ALJ in this case appropriately

16   concluded that Plaintiff’s daily activities were not as limited as she alleged. AR 25.
17          If the ALJ’s credibility finding is supported by substantial evidence in the record, courts
18
     “may not engage in second-guessing.” Thomas, 278 F.3d at 959. The Court will not second
19
     guess the ALJ’s assessment of Plaintiff’s credibility in this case.
20
            VIII.    The ALJ’s Evaluation of Medical Evidence
21

22          Focusing solely on Plaintiff’s limitation to occasional handling and fingering, Plaintiff

23   challenges the Commissioner’s determination of her residual functional capacity contending that

24   the ALJ erred by giving little weight to the opinions of Dr. Watrous and the agency physicians, all
25   of whom opined that Plaintiff was limited to occasional handling and fingering. Doc. 13 at 7-8.
26
     Plaintiff argues that because the opinions of Dr. Watrous and the agency physicians were similar
27

28
                                                       12
 1   the ALJ should have adopted their opinions of Plaintiff’s residual functional capacity instead of
 2   the opinion set forth in Dr. Vu’s expert testimony, The Commissioner disagrees, contending that
 3
     the ALJ properly accepted Dr. Vu’s opinion, which was supported by substantial evidence in the
 4
     record as a whole. Doc. 17 at 10. The Court finds that the ALJ properly relied on the opinion of
 5
     Dr. Vu.
 6

 7                  A.      Medical Opinions

 8                          1.     Agency Physicians’ Opinions

 9          On November 26, 2013, agency physician W. Jackson, M.D., opined that Plaintiff could
10
     lift and carry twenty pounds occasionally and ten pounds frequently; sit, stand, or walk about six
11
     hours in an eight-hour work day; and push or pull twenty pounds occasionally and ten pounds
12
     frequently. AR 69-70. Plaintiff had an unlimited ability to balance; could frequently stoop; and
13
     could occasionally kneel, crouch, crawl, climb stairs, ramps, ladders, ropes or scaffolds. AR 70.
14

15   Her ability to reach and feel was unlimited, but she was limited to only occasional handling and

16   fingering for both hands. AR 70-71. On April 17, 2014, agency physician E. Wong, M.D.,
17   reached the same conclusions in the reconsideration evaluation. AR 80-82.
18
                            2.     Treating Physician’s Opinions
19
            On October 9, 2014, Dr. Watrous prepared a physical residual functional capacity
20
     assessment for Plaintiff. AR 357-68. He opined that Plaintiff could lift and carry less than ten
21

22   pounds occasionally and frequently; stand and walk at least two hours in an eight-hour workday;

23   and sit less than six hours in an eight-hour workday. AR 358. Plaintiff had limited ability to

24   push and pull with her upper extremities and less grip strength. AR 358. The doctor explained
25   that his exam revealed swelling and tenderness of Plaintiff’s wrists and [indecipherable] joints,
26
     exacerbated by repetitive movements and gripping. AR 358. She could frequently balance;
27

28
                                                     13
 1   occasionally climb ramps and stairs, stoop, kneel, crouch and crawl; and never climb ladders,
 2   ropes or scaffolds. AR 359. Left knee tenderness and swelling made repetitive bending, stooping
 3
     and climbing difficult and exacerbate her RA pain, making her medications less effective. AR
 4
     359. Plaintiff’s pain also put her at high risk for falls. AR 359. Because of swelling and
 5
     tenderness of the wrist and MCP joint, Plaintiff had limited ability to reach in all directions,
 6

 7   handle and finger, although she had unlimited ability to feel. AR 360. She experienced wrist

 8   swelling and tenderness, exacerbated by repetitive hand movements. AR 360. Her grip strength

 9   was reduced. AR 360. Plaintiff should avoid even moderate exposure to extreme heat or cold,
10
     wetness, humidity, vibration and environmental hazard, which could exacerbate her arthritis pain
11
     and swelling. AR 361. Dr. Watrous reported no evidence of limitation in any category included
12
     on the mental residual functional capacity assessment. AR 367-68.
13
            On September 30, 2015, Dr. Watrous completed an arthritis medical source statement.
14

15   AR 592-95. The doctor diagnosed rheumatoid arthritis with a fair prognosis, but likely to last

16   more than twelve months. Plaintiff’s symptoms included joint pain, swelling and stiffness;
17   fatigue; weakness; bone pain; wrist pain and weakness; and multiple joint paint most commonly
18
     in knees, wrists, hands, shoulders, elbows and feet. Pain could be described as burning, sharp,
19
     grinding, sore and stiff, and occurred at various levels. Pain worsened with overactivity, weather
20
     changes, cold, insufficient activity and prolonged sitting and standing. The range of motion was
21

22   reduced in Plaintiff’s hands and wrists. Other positive signs of disease were joint warmth,

23   tenderness, reduced grip strength, redness and swelling. Although Plaintiff’s condition was

24   currently stable, her condition could be affected by depression and anxiety. Side effects of
25   Plaintiff’s medications included fatigue, stomach upset, and flare of joint pain after treatment.
26
     ///
27

28
                                                      14
 1            Dr. Watrous opined that Plaintiff could walk one to two blocks without rest or severe pain.
 2   In an ordinary workday she could occasionally lift ten or fewer pounds and rarely lift twenty
 3
     pounds. She could sit for about one hour at a time before needing to change position. Plaintiff
 4
     could sit and stand, or walk about two hours in an eight-hour work day.      She needed to be able
 5
     to sit or stand at will and walk for about ten minutes about every 60 minutes. In the course of a
 6

 7   work day, Plaintiff would sometimes need one or two unscheduled breaks to sit quietly for ten

 8   minutes. With prolonged sitting, Plaintiff should intermittently elevate her legs to the level of her

 9   loins ten to twenty per cent of the time. She did not require a cane or other assistive device.
10
     Plaintiff could frequently twist, occasionally climb stairs or ladders and rarely stoop, crouch or
11
     squat.
12
              Plaintiff had significant limitations with reaching, handling and fingering. She could
13
     grasp, turn and twist items with her hands twenty to thirty per cent of the work day; perform fine
14

15   manipulations with her fingers twenty to thirty per cent of the workday; reach in front of her body

16   sixty per cent of the workday; and, reach overhead forty percent of the workday.
17            Plaintiff was capable of low stress work. She would have good days and bad days and
18
     was likely to miss four days monthly due to impairments or treatment. She could be expected to
19
     be off task about twenty percent of the time.
20
                             3.      Medical Expert Testimony
21

22            Dr. Vu opined that Plaintiff’s rheumatoid arthritis did not meet or equal any listing for

23   inflammatory joint disease. AR 37. He noted that Dr. Watrous’s treatment notes were

24   contradictory, and that Dr. Watrous himself questioned whether rheumatoid arthritis was the
25   correct diagnosis. AR 38. Although Plaintiff had positive results for the RA factor, which is
26
     indicative of rheumatoid arthritis, and ANA, which is indicative of lupus, Dr. Vu thought it
27

28
                                                       15
 1   unlikely that Plaintiff had an autoimmune form of arthritis in the absence of synovitis, which is an
 2   inflammation of a joint, and positive tests for inflammation. AR 38-39. He suggested that
 3
     Plaintiff had “a very minor RA without any implication on the work capacity.” AR 39. Dr. Vu
 4
     opined that Plaintiff could sit for six hours and perform medium work without any handling
 5
     restrictions. AR 39.
 6

 7                  B.      Applicable Law

 8          The opinions of treating physicians, examining physicians, and non-examining physicians

 9   are entitled to varying weight in disability determinations. Lester, 81 F.3d at 830. Ordinarily,
10
     more weight is given to the opinion of a treating professional, who has a greater opportunity to
11
     know and observe the patient as an individual. Id.; Smolen, 80 F.3d at 1285. The opinion of an
12
     examining physician is, in turn, entitled to greater weight than the opinion of a non-examining
13
     physician. Pitzer v. Sullivan, 908 F.2d 502, 506 (9th Cir. 1990). An ALJ may reject an
14

15   uncontradicted opinion of a treating or examining medical professional only for “clear and

16   convincing” reasons. Lester, 81 F.3d at 831. In contrast, a contradicted opinion of a treating
17   professional may be rejected for “specific and legitimate” reasons. Id. at 830. However, the
18
     opinions of a treating or examining physician are “not necessarily conclusive as to either the
19
     physical condition or the ultimate issue of disability.” Morgan v. Comm'r of Soc. Sec. Admin., 169
20
     F.3d 595, 600 (9th Cir. 1999).
21

22          The opinion of a non-examining physician may constitute substantial evidence when it is

23   “consistent with independent clinical findings or other evidence in the record.” Thomas, 278 F.3d

24   at 957. Such independent reasons may include laboratory test results or contrary reports from
25   examining physicians and Plaintiff's testimony when it conflicts with the treating physician's
26
     opinion. Lester, 81 F.3d at 831, citing Magallanes v. Bowen, 881 F.2d 747, 755 (9th Cir. 1989).
27

28
                                                      16
 1                     C.        The ALJ’s Determination is Specific, Legitimate and
                                 Based on the Record as a Whole
 2

 3            The ALJ first rejected Dr. Watrous’s 2011 letter to the state disability insurance plan as

 4   having little probative value given the passage of time.5 AR 26. He added that by opining that

 5   Plaintiff was unable to work, the letter improperly constituted a determination of Plaintiff’s
 6   ability to work, which is reserved to the Commissioner. AR 26.
 7
              The ALJ gave little weight to Dr. Watrous’s physical residual functional capacity
 8
     assessment, finding the doctor’s opinions to be inconsistent with his observations of “only mild to
 9
     moderate tenderness during his examinations of [Plaintiff],” and not supported by the objective
10

11   findings in his records of treating Plaintiff. AR 28. Although the ALJ did not discuss each

12   individual piece of supporting evidence, the hearing decision provides numerous citations to the

13   record in support of his conclusions. AR 28. The Court has reviewed these nineteen citations and
14
     discovered that with two exceptions, Dr. Watrous’s physical examinations of Plaintiff’s joints
15
     indicated only mild to moderate tenderness.6 See AR 544 (6F-168), AR 550 (6F-174), AR 556
16
     (6F-180), AR 559 (6F-183), AR 562 (6F-186). The ALJ did not cite four additional joint
17
     examinations that also reported only mild or moderate tenderness. See AR 480 (6F 104), AR 428
18

19   (6F 152), AR 476 (6F-100), AR 534 (6F-158). The first exception, included in the record at AR

20   547 (6F-171), was consistent with the other treatment notes in that it reported mild to moderate
21   joint pain, but it also noted a tender nodule in the left elbow that impeded arm movement.
22
     Similarly, AR 553 (6F-177) reported moderate joint pain except for left shoulder pain and
23
     difficulty in rotation, and an inflamed left clavicle. Similarly, the ALJ gave little weight to the
24
     opinions of the agency physicians, Drs. Jackson and Wong, stating, “[T]heir opinion is
25
     5
       The 2011 letter falls within the time period already addressed by Plaintiff’s prior application for disability insurance
26   benefits.
     6
       The hearing decision includes references to documents within exhibit 7F. The cited documents are duplicates of
27   previously cited documents included within 6F.
28
                                                                17
 1   inconsistent with the claimant’s treatment records, which do not contain objective findings to
 2   support such restrictive limitations.” AR 28.
 3
            In contrast, the ALJ gave great weight to Dr. Vu’s testimony that Plaintiff was capable of
 4
     a full range of medium work with no handling restrictions. AR 27. The ALJ favored Dr. Vu’s
 5
     opinion because “it was consistent with the claimant’s treatment records, which contain few
 6

 7   objective findings and repeatedly document only mild to moderate symptoms.” AR 27.

 8          “[A]n ALJ is responsible for determining credibility and resolving conflicts in medical

 9   testimony.” Magallanes, 881 F.2d at 750. An ALJ may choose to give more weight to opinions
10
     that are more consistent with the evidence in the record. 20 C.F.R. §§ 404.1527(c)(4),
11
     416.927(c)(4) (“the more consistent an opinion is with the record as a whole, the more weight we
12
     will give to that opinion”). The Court is not required to accept Plaintiff’s characterization of her
13
     treatment records. Even if this Court were to accept that the record could support Plaintiff’s
14

15   opinion, the record amply supports the ALJ’s interpretation as well. When the evidence could

16   arguably support two interpretations, the Court may not substitute its judgment for that of the
17   Commissioner. Jamerson, 112 F.3d at 1066.
18
                    IX.     Conclusion and Order
19
                    Based on the foregoing, the Court finds that the ALJ’s decision that Plaintiff is not
20
     disabled is supported by substantial evidence in the record as a whole and is based on proper legal
21

22   standards. Accordingly, this Court DENIES Plaintiff’s appeal from the administrative decision of

23   the Commissioner of Social Security. The Clerk of Court is directed to enter judgment in favor of

24   ///
25   ///
26
     ///
27

28
                                                      18
 1   Defendant, Nancy A. Berryhill, Acting Commissioner of Social Security, and against Plaintiff,
 2   Terah Diane Pack.
 3

 4
     IT IS SO ORDERED.
 5
        Dated:    December 13, 2018                             /s/ Gary S. Austin
 6                                                  UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   19
